DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-5, 7, 10, 12, 21, 27, 30, 31, 33, 36, 39, 40 and 47, filed 15 January 2021, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 12, 21, 27, 30, 31, 33, 36, 39, 40 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passini et al (WO 2010/129021; applicant’s IDS of 15 January 2021).
The claimed invention embraces a method for treating or ameliorating a symptom of spinal muscular atrophy in a primate, or for delivering a heterologous transgene encoding a primate SMN in a motor neuron in a primate with spinal muscular atrophy, comprising administering to the spinal cord and/or cisterna magna of the primate at least 1x1012 genome copies of a recombinant adeno-associated virus (rAAV) viral particle comprising a vector encoding a primate SMN, wherein the AAV viral particle comprises an AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAVrh8, AAV10, AAVrh10, AAV11, or AAV12 serotype capsid. The symptoms may include one or more of muscle wasting, inability to achieve motor milestones, inability to sit, inability to walk, paralysis, respiratory dysfunction, bulbar dysfunction, motor neuron cell loss and neuromuscular junction pathology.
The claimed invention specifies that at least 10-30% of the motor neurons in the lumbar, thoracic and cervical regions of the spinal cord are transduced and/or wherein at least 30% of SMN wild type levels are generated throughout the spinal cord. The rAAV may be administered via direct injection into the spinal cord, via intrathecal injection, or via intracisternal injection, or administered to one or more of a lumbar subarachnoid space, thoracic subarachnoid space and a cervical subarachnoid space of the spinal cord or the cisterna magna. At least 3.5 x 1011, 3.5 x 1012, 5x1012 or 5x1013 genome copies per kg body weight of rAAV may be administered to the primate, or at least 2.5 x 1012 or 1.25 x 1013 genome copies may be administered to the primate. The rAAV viral particle may comprise AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAVrh8, AAV10, AAVrh10, AAV11, or AAV12 ITRs. The vector may be a self-complimenting vector. The vector may encode a SMN-1 transgene that is operably linked to a promoter, which may be capable of expressing the SMN-1 transgene in neurons of the spinal cord. The promoter may a human β-glucuronidase promoter or a cytomegalovirus enhancer linked to a chicken β-actin promoter. The vector may comprise a polynucleotide encoding the amino acid sequence of SEQ ID NO:1. The primate may be human, which may be a pediatric subject or a young adult. The rAAV viral particle may be in a pharmaceutical composition.
Passini teaches at page 3 bridging page 4 a self-complementary adeno-associated virus (scAAV) vector comprising a polynucleotide that encodes a survival motor neuron (SMN) protein as depicted in figure 9B, which corresponds to SEQ ID NO: 1 of the instant specification and claims, in order to treat spinal muscular atrophy in humans (p.16). Passini teaches delivering to the spinal cord and intrathecal (i.e. subarachnoid) injections at pages 41-44. Passini does not teach administering to the cisterna magna, but intrathecal injection constitutes delivery to the cisterna magna since it is well known in the art that they share the same fluid-filled contiguous compartment.  Passini teaches the use of adenoviral vectors comprising AAV2 ITRs at page 29, AAV9 serotype capsids at page 31, self-complementary vectors in more detail at page 31, and injection of up to 1015 genome particles at pages 44 and 45, which meets the claimed requirement for administering at least 1 x 1012 genome copies as recited in independent claims 1, 2 and 4, or at least 2.5 x 1012 or 1.25 x 1013 genome copies in claim 12. Passini teaches the use of a cytomegalovirus enhancer and chicken β-actin promoter in the disclosed scAAV vector on pages 29 or 49 for example. The invention is thus anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 10, 12, 21, 27, 30, 31, 33, 36, 39, 40 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,369,193 B2 to Passini et al. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claimed invention is relied upon as discussed above. The patented claims recite “[a] recombinant adeno-associated virus (rAAV) virion for use in treating spinal muscular atrophy (SMA) in a subject comprising a self-complementary adeno-associated virus (scAAV) vector, wherein the scAAV vector comprises a polynucleotide encoding survival motor neuron (SMN), wherein the scAAV vector comprises AAV2 inverted terminal repeats (ITRs), and wherein the rAAV virion comprises an AAV8 capsid”. Patented claim 9 recites spinal cord injection. Since the instant claims recite the same method encompassing the use of AAV8, the instant claims encompass the patented claims and are patentably indistinct therefore. 
Claims 1-5, 7, 10, 12, 21, 27, 30, 31, 33, 36, 39, 40 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,034,836 to Passini et al. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claimed invention is relied upon as discussed above. The patented claims recite “[a] method to deliver a transgene product to the spinal cord in a subject having spinal muscular atrophy, comprising: administering via intracerebroventricular injection a recombinant adeno-associated virus (AAV) vector comprising said transgene to at least one ventricle of the brain, whereby said transgene is expressed and the expressed protein product is delivered to the spinal cord, wherein the transgene is survival motor neuron gene 1 (SMN-1).” Patented claim 2 recites the use of AAV4. Since the instant claims recite the same method embracing the use of AAVs 1-8 and 10-12, and since the instant claims recite injection into the cisterna magna, which is considered to comprise an intracerebroventricular injection site, the instant claims encompass the patented claims and are patentably indistinct therefore. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633